Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 A P ARTNERSHIP of I NCORPORATED P ROFESSIONALS A MISANO H ANSON C HARTERED A CCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Registration Statement on Form SB-2/A-2 of our report dated October 31, 2006, relating to the financial statements of Everton Capital Corporation, as of August 31, 2006 and the reference to our firm as experts in the Registration Statement. Vancouver, Canada AMISANO HANSON July 6, 2007 C HARTERED A CCOUNTANTS , SUITE 604 TELEPHONE: 604-689-0188 VANCOUVER CANADA FACSIMILE: 604-689-9773 V6C 2T7 E-MAIL: amishan@telus.net
